We do not think the matters of complaint relating to the testimony of Mrs. Grubbs, meritorious. Nor are we willing to adopt the restrictive rule contended for by appellant regarding testimony affecting the reputation of appellant. The authorities cited as supporting the contention that the State's evidence related to a time too remote, are decided on the facts of each particular case, and in none of them is the time referred to as near to the time of the alleged crime as in the case before us. We think the correct rule is announced in Bibb v. State, cited in our original opinion, and that the bill presents no error.
Regarding the questions asked by the State of appellant's wife while a witness, which are claimed to the violative of the rules, we are not in accord with this contention. The fact that the killing took place at Ed. Hammer's house was sworn to by a number of *Page 312 
witnesses, who also testified that just before the homicide appellant with his wife and other parties in a car drove up to said house. Just how it could be claimed to be erroneous for the State to ask Mrs. Squires if she went in a car with her husband to the house of Ed. Hammer, her brother, is not clear to us. The wife was not forced to supply any material facts to the State's case or to state anything in the least hurtful to her husband's case. He was not denying that the killing took place at Ed. Hammer's house, but admitting it; nor was he asserting that his defense in any way depended on whether his wife drove up with him to the house in a car.
The motion for rehearing is overruled.
Overruled.